     Case 1:20-cv-01051-NONE-JLT Document 17 Filed 06/11/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRISCILLA SOLORIO and MARIANO                        No. 1:20-cv-1051-NONE-JLT
      DIAZ, on behalf of themselves and all others
12    similarly situated persons,
13                       Plaintiffs,                       ORDER ADOPTING IN FULL THE
                                                           FINDINGS AND RECOMMENDATIONS
14            v.                                           GRANTING DEFENDANT’S MOTION TO
                                                           COMPEL ARBITRATION
15    ABC PHONES OF NORTH CAROLINA,
      INC. and DOES 1-100,                                 (Doc. Nos. 7, 14)
16
                         Defendant.
17

18

19           Priscilla Solorio and Mariano Diaz were employed by ABC Phones of North Carolina,

20   Inc. (“ABC”), in California retail locations, and they seek to hold ABC liable for wage and hour

21   violations under California law, on behalf of themselves and a class of similarly situated

22   individuals. (See Doc. No. 1-3.) ABC asserts that the plaintiffs agreed to arbitrate claims related

23   to their employment on an individual basis, and ABC now seeks to compel arbitration pursuant to

24   the agreements. (Doc. No. 7.) Plaintiffs oppose the motion, arguing that ABC failed to establish

25   the existence of an arbitration agreement and that, in the alternative, any agreement between the

26   parties was unconscionable. (Doc. No. 8.)

27   /////

28   /////
                                                       1
     Case 1:20-cv-01051-NONE-JLT Document 17 Filed 06/11/21 Page 2 of 7


 1                                            BACKGROUND

 2   A.      Findings of the Magistrate Judge

 3           The assigned magistrate judge determined the motion was suitable for decision without

 4   oral arguments and took the matter under submission pursuant to General Order 618 and Local

 5   Rule 230(g). (Doc. No. 12.) The magistrate judge noted Diaz did not dispute that he signed an

 6   arbitration agreement with ABC. (Doc. No. 14 at 9.) Although Solorio asserted she did not recall

 7   what documents she signed, Solorio did not deny her use of the system containing the agreement.

 8   (Id. at 14–15.) The magistrate judge determined ABC presented evidence that established Solorio

 9   assented to the arbitration terms during her “on-boarding” process for employment. (Id. at 9, 16.)

10           Having determined there was an agreement, the magistrate judge evaluated the terms, and

11   found the arbitration agreement was not permeated by unconscionability. While the magistrate

12   judge determined some degree of procedural unconscionability was present to the extent plaintiffs

13   were unable to negotiate the agreement, the only substantively unconscionable provision

14   concerned ABC’s purported authority to make unilateral amendments to the agreement. (Doc.

15   No. 14 at 17–26.) In addition, the magistrate judge found the arbitration agreement encompassed

16   the wage and hour claims presented in the complaint. (Id. at 27.) Therefore, the magistrate judge

17   recommended severing the clause governing amendments to the agreement—as the only

18   substantively unconscionable provision—and granting the motion to compel arbitration on an

19   individual basis. (Id. at 28.) Further, the magistrate judge recommended staying this action

20   pending the completion of arbitration. (Id. at 27, 28.)
21   B.      Objections and Response

22           The parties were granted fourteen days to file any objections to the recommendations of

23   the magistrate judge, and “advised that failure to file objections within the specified time may

24   waive the right to appeal the District Court’s order.” (Doc. No. 14 at 28, citing Martinez v. Ylst,

25   951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).)

26   Plaintiffs timely filed objections on February 17, 2021. (Doc. No. 15.) ABC filed a response
27   thereto on March 3, 2021. (Doc. No. 16.)

28   /////
                                                       2
     Case 1:20-cv-01051-NONE-JLT Document 17 Filed 06/11/21 Page 3 of 7


 1          Plaintiffs assert that the magistrate judge erred by “not apply[ing] the required Rule 56-

 2   like standard in finding the arbitration agreement exists for Plaintiff Solorio.” (Doc. No. 15 at 5.)

 3   Plaintiffs observe that “[o]nly when no genuine disputes of material fact surround the arbitration

 4   agreement’s existence may the court compel arbitration.” (Id., quoting Hansen v. Rock Holdings,

 5   Inc., 434 F. Supp. 3d 818, 823–24 (E.D. Cal. 2020).) According to plaintiffs, “[w]hen this correct

 6   standard is applied, the additional, unexplained arbitration modules for Plaintiff Solorio must be

 7   considered,” which “suggest … [she] executed two arbitration agreements on the same day.” (Id.)

 8   Plaintiffs assert that because Solorio executed two agreements, “it is impossible to say for certain

 9   that the arbitration agreement at [Doc. No.] 7-4 is the operative agreement for Plaintiff Solorio,”

10   and the court “must assume under [the Rule 56] standard that the second, unproffered agreement

11   is actually the operative agreement.” (Id. at 5–6.) Plaintiffs maintain “there is a genuine, bona

12   fide dispute as to whether the agreement at [Doc. No.] 7-4 exists between Plaintiff Solorio and

13   Defendant.” (Id. at 6.)

14          In response, ABC contends the court should find Solorio waived her argument regarding

15   the possibility of two arbitration agreements, because she did not raise the argument in her

16   opposition to the pending motion and made only “passing remarks” in the sur-reply. (Doc. 16 at

17   2–4.) ABC asserts:

18                  Although Plaintiff Solorio indicated in her Opposition papers that
                    she was aware of the entries on her LMS report upon which she
19                  bases her new argument, she never raised any argument that one
                    agreement she electronically signed might supersede the other until
20                  her Objection papers to the Magistrate’s Findings. She made a
                    strategic decision not to raise this new argument earlier, most
21                  likely because to raise such an argument, she would have had to
                    concede that the arbitration agreement proffered by Defendant in
22                  its moving papers was binding and enforceable.
23   (Id. at 3.) Further, ABC notes that Solorio “did not argue in her SurReply that she signed two

24   arbitration agreements with Defendant and that the one proffered by Defendant may have been

25   superseded by a later agreement. She argued that the other entries on her LMS report bolstered

26   her argument ‘that the agreement was a thoughtless adhesion contract, dumped on Plaintiff.’” (Id.
27   at 4.) ABC observes the magistrate judge addressed the issues as raised by Solorio and asserts

28   that the new argument advanced by plaintiff now in objections should be rejected. (Id. at 4–5.)
                                                        3
     Case 1:20-cv-01051-NONE-JLT Document 17 Filed 06/11/21 Page 4 of 7


 1   Finally, ABC contends if the court wishes to address the new argument, the relevant business

 2   records show the relevant California arbitration agreement was “the most recently executed

 3   agreement” by Solorio. (Id. at 6, citing Biscardi Decl., Exh. K.)

 4                                                ANALYSIS

 5           A district judge may “accept, reject or modify, in whole or in part, the findings and

 6   recommendations….” 28 U.S.C. § 636(b)(1). If objections to the findings and recommendations

 7   are filed, “the court shall make a de novo determination of those portions of the report or

 8   specified proposed finding or recommendations to which objection is made.” Id. A de novo

 9   review requires the court to “consider[] the matter anew, as if no decision had been rendered.”

10   Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). “[A] district court has discretion, but is

11   not required, to consider evidence presented for the first time in a party’s objection to a magistrate

12   judge’s recommendation.” See Brown v. Roe, 279 F.3d 742, 744 (2002) (internal quotation

13   marks, citation omitted). In addition, the “court has discretion to consider or decline new

14   arguments raised for the first time in an objection to a findings and recommendations.” Syed v.

15   M-I, L.L.C., No. 1:12-cv-1718-AWI-MJS, 2014 WL 6685966, at *7 (E.D. Cal. Nov. 26, 2014)

16   (citing Brown, 279 F.3d at 745); see also Greenhow v. Sec’y of Health & Hum. Servs., 863 F.2d

17   633, 638–39 (9th Cir. 1988), overruled on other grounds by United States v. Hardesty, 977 F.2d

18   1347 (9th Cir. 1992) (“Arguments raised for the first time on appeal have traditionally been

19   held to be barred, absent exceptional circumstances or a convincing explanation for the failure to

20   present them to the court below. . . . The district court was well within its discretion in applying
21   this rule to matters heard in the first instance by the magistrate.”).

22   A.      Findings as to Diaz

23           As an initial matter, the plaintiffs do not object to the findings of the magistrate judge as to

24   the existence of an arbitration agreement between plaintiff Diaz and defendant. (See Doc. No.

25   15.) Further, there are no objections raised as to the findings related to the validity of defendant’s

26   agreement with Diaz. The court has reviewed the findings of the magistrate judge related to the
27   arbitration agreement between Diaz and ABC and finds they are supported by the record and

28   proper analysis.
                                                         4
     Case 1:20-cv-01051-NONE-JLT Document 17 Filed 06/11/21 Page 5 of 7


 1   B.     Findings as to Solorio

 2          Solorio first asserts the magistrate judge erred in evaluating the evidence related to the

 3   existence of a contract between Solorio and ABC, because application of the Rule 56 standards

 4   would mandate a finding that there was a dispute of material fact. (Doc. No. 15 at 5.) However,

 5   Solorio fails to present any evidence that conflicts with the evidence presented by ABC related to

 6   the existence of an arbitration agreement between Solorio and ABC.

 7          Solorio reported that when she began to work for ABC, she “was required to sign some

 8   documents,” but she did “not recall what specifically those documents were.” (Doc. No. 8-1 at 2,

 9   Solorio Decl. ¶ 4.) Solorio did not deny her use of the LMS system as part of the “onboarding

10   process.” (See id.) Importantly, as the magistrate judge observed, “nothing in the law requires a

11   party to remember having contracted for the agreement to be valid.” (Doc. No. 14 at 15, quoting

12   Pinto v. Squaw Valley Resort, LLC., No. 2:17-cv-02281-MCE-CKD, 2018 WL 5630702 at *2

13   (E.D. Cal. 2018).) The fact that a person “does not remember signing [an] Arbitration Agreement

14   … is not sufficient” to challenge the existence of an agreement. (Id., quoting Garcia v. NRI USA,

15   LLC, No. 2:17-cv-08355-ODW-GJS, 2018 WL 3702293 (C.D. Cal. Aug. 1, 2018).)

16          Courts applying the Rule 56 standard have determined that a self-serving affidavit or one

17   stating an inability to recall information does not create a genuine issue of material fact. See, e.g.,

18   FTC v. Publ’g Clearing House, 104 F.3d 1168, 1171 (9th Cir. 1996); Wysong v. City of Heath,

19   260 F. App’x 848, 858 (6th Cir. 2008) (when the plaintiff cannot recall a crucial event in the face

20   of the defendant’s admissible evidence, the plaintiff “cannot beat something with nothing”);
21   Zeinali v. Raytheon Co., No. 07-cv-1852-MMA (CAB), 2011 WL 2669459 (S.D. Cal. July 7,

22   2011) (finding the plaintiff’s statement that he cannot remember information was a “conclusory,

23   self-serving affidavit, lacking detailed facts and any supporting evidence, [and] is insufficient to

24   create a genuine issue of material fact”); Meza v. Douglas Cnty. Fire Dist. No. 2, No. 2:15-cv-

25   115-RMP, 2016 WL 3746568, at *2 (E.D. Wash. July 8, 2016) (explaining the court cannot make

26   findings “purely on speculation and generalizations,” and “as Meza cannot recall the specifics of
27   his arbitration testimony, Meza has not demonstrated a genuine issue of material fact”). Thus,

28   Solorio’s statement that she “did not recall” what documents she signed, without more, was
                                                         5
     Case 1:20-cv-01051-NONE-JLT Document 17 Filed 06/11/21 Page 6 of 7


 1   insufficient to raise a genuine issue of material fact related to the existence of the arbitration

 2   agreement or its validity.1

 3          Here, the magistrate judge did not err in finding that Solorio completed the arbitration

 4   courses in the ABC system and assented to the arbitration agreement terms with a digital

 5   signature. No dispute of material fact exists as to the existence of the arbitration agreement

 6   between ABC and Solorio. Plaintiffs fail to show any error by the magistrate judge in her

 7   evaluation of the evidence and determination that no disputed issue of material fact precluding

 8   summary judgment had been established.

 9          Although Solorio argues now for the first time that the agreement she signed may have

10   been superseded by another arbitration course and agreement completed in the LMS system, she

11   again has not presented any evidence to support this assertion. Mere speculation is not sufficient

12   at this juncture. Nevertheless, the court has exercised its discretion and reviewed the evidence

13   submitted by ABC in response. This evidence demonstrates the “Arbitration Agreement of CA -

14   ABC Phones of NC” was the most recent agreement completed by Solorio in the LMS System,

15   and it was not superseded by any other arbitration agreement. (See Doc. No. 16-1 at 2–3, Biscardi

16   Decl. ¶¶ 4-10; Doc. No. 16-2 at 2; Doc. No. 16-3 at 2.)

17                                              CONCLUSION

18          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley

19   United School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this court conducted a de novo review of

20
     1
       As the magistrate judge noted, the facts in this matter are similar to those in Garcia v. NRI USA
21   LLC, in which a plaintiff’s challenge to the validity of an arbitration agreement failed where the
22   plaintiff “[did] not remember signing it.” (Doc. No. 14 at 15, citing Garcia, No. 2:17-cv-08355-
     ODW-GJS, 2018 WL 3702293 (C.D. Cal. Aug. 1, 2018).) The defendants in that case presented
23   evidence to establish the plaintiff consented to the arbitration agreement, including that: (1) each
     employee or prospective employee was required to create an online user account for the
24   company’s HR System, which included a unique username and password; (2) the plaintiff was
     required to use that username and password when signing in HR System; (3) the only way to
25   access the arbitration agreement was through the HR System; and (4) the plaintiff “affirmatively
26   indicated through the HR System her agreement to abide by the terms and conditions of the
     Arbitration Agreement and her electronic signature and the date was automatically inserted on the
27   form.” Garcia, 2018 WL 3702293, at *2–3. The court found the plaintiff’s “testimony that she
     does not remember signing the Arbitration Agreement or accessing the online system is not
28   sufficient to contradict [this] evidence.” Id.
                                                         6
     Case 1:20-cv-01051-NONE-JLT Document 17 Filed 06/11/21 Page 7 of 7


 1   the case. Having carefully reviewed the file, the court finds the findings and recommendations

 2   are supported by the record and proper analysis. Plaintiffs’ objections thereto are overruled.

 3   Accordingly,

 4          1.      The findings and recommendations dated February 3, 2021 (Doc. No. 14) are

 5                  adopted in full;

 6          2.      The clause governing amendment is severed from the arbitration agreement;

 7          3.      Defendant’s motion to compel arbitration on an individual basis (Doc. No. 7) is

 8                  granted;

 9          4.      The matter is stayed to allow the completion of the arbitration;

10          5.      Counsel are directed to file a joint status report within 120 days and every 120

11                  days thereafter. In addition, counsel shall to file a joint status report within 10 days

12                  of the determination by the arbitrator; and

13          6.      The court hereby retains jurisdiction to confirm the arbitration award and enter

14                  judgment for the purpose of enforcement.

15   IT IS SO ORDERED.
16
        Dated:      June 10, 2021
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        7
